
	
		II
		109th CONGRESS
		2d Session
		S. 3725
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2006
			Mr. Sessions (for
			 himself, Mr. Pryor,
			 Mr. Cornyn, and Mr. Salazar) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce the disparity in punishment between crack and
		  powder cocaine offenses, to more broadly focus the punishment for drug
		  offenders on the seriousness of the offense and the culpability of the
		  offender, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Drug Sentencing Reform Act of
			 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Title I—Reduction of disparity in sentencing
				between crack and powder cocaine
					Sec. 101. Reduction in disparity in
				sentencing between crack and powder cocaine.
					Sec. 102. Sentencing guideline conforming
				changes and enhancements for acts of violence during the course of a drug
				trafficking offense.
					Title II—Increased emphasis on the
				defendant’s role in the offense
					Sec. 201. Increase in sentence for
				leadership role in drug offense.
					Sec. 202. Limit on sentence when defendant
				has lesser role in the offense.
					Sec. 203. Elderly, nonviolent prisoner
				pilot program.
					Sec. 204. Emergency amendment authority;
				effective date.
				
			IReduction of
			 disparity in sentencing between crack and powder cocaine
			101.Reduction in
			 disparity in sentencing between crack and powder cocaine
				(a)Amendment of
			 the Controlled Substances
			 ActSection 401 of the
			 Controlled Substances Act
			 (21 U.S.C.
			 841) is amended as follows:
					(1)Ten-year
			 mandatory minimum
						(A)Decrease in
			 amount of powder cocaine necessary to trigger mandatory
			 minimumIn subsection (b)(1)(A)(ii) by striking 5
			 kilograms and inserting 4 kilograms.
						(B)Increase in
			 amount of crack cocaine necessary to trigger mandatory minimumIn
			 subsection (b)(1)(A)(iii) by striking 50 grams and inserting
			 200 grams.
						(2)Five-year
			 mandatory minimum
						(A)Decrease in
			 amount of powder cocaine necessary to trigger mandatory
			 minimumIn subsection (b)(1)(B)(ii) by striking 500
			 grams and inserting 400 grams.
						(B)Increase in
			 amount of crack cocaine necessary to trigger mandatory minimumIn
			 subsection (b)(1)(B)(iii) by striking 5 grams and inserting
			 20 grams.
						(b)Amendment of
			 the Controlled Substances Import and Export ActSection 1010 of
			 the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended as
			 follows:
					(1)Ten-year
			 mandatory minimum
						(A)Decrease in
			 amount of powder cocaine necessary to trigger mandatory
			 minimumIn subsection (b)(1)(B) by striking 5
			 kilograms and inserting 4 kilograms.
						(B)Increase in
			 amount of crack cocaine necessary to trigger mandatory minimumIn
			 subsection (b)(1)(C) by striking 50 grams and inserting
			 200 grams.
						(2)Five-year
			 mandatory minimum
						(A)Decrease in
			 amount of powder cocaine necessary to trigger mandatory
			 minimumIn subsection (b)(2)(B) by striking 500
			 grams and inserting 400 grams.
						(B)Increase in
			 amount of crack cocaine necessary to trigger mandatory minimumIn
			 subsection (b)(2)(C) by striking 5 grams and inserting 20
			 grams.
						(c)Conforming
			 change to penalty for possessionSection 404(a) of the
			 Controlled Substances Act
			 (21 U.S.C.
			 844(a)) is amended in the fifth sentence by striking 5
			 years and inserting 1 year.
				102.Sentencing
			 guideline conforming changes and enhancements for acts of violence during the
			 course of a drug trafficking offensePursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend the Federal
			 sentencing guidelines and policy statements to ensure—
				(1)that guideline
			 offense levels based upon the quantity of powder cocaine and crack cocaine are
			 consistent with the amendments made by section 101; and
				(2)that the
			 guidelines provide an appropriate additional penalty increase of from 2 to 8
			 offense levels if the defendant used violence, made a credible threat to use
			 violence, directed the use or threatened use of violence, or possessed a
			 firearm, or other dangerous weapon, during the course of a drug trafficking
			 offense.
				IIIncreased
			 emphasis on the defendant’s role in the offense
			201.Increase in
			 sentence for leadership role in drug offensePursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend the Federal
			 sentencing guidelines and policy statements to ensure an additional increase of
			 at least 2 offense levels if—
				(1)the defendant, as
			 an organizer, leader, manager, or supervisor of drug trafficking activity, is
			 subject to an aggravating role enhancement under the guidelines; and
				(2)the offense
			 involved 1 or more of the following super-aggravating factors—
					(A)the
			 defendant—
						(i)used another
			 person to purchase, sell, transport, or store controlled substances;
						(ii)used impulse,
			 fear, friendship, affection, or some combination thereof to involve such person
			 in the offense;
						(iii)and such person
			 had a minimum knowledge of the illegal enterprise and was to receive little or
			 no compensation from the illegal transaction;
						(B)the defendant
			 maintained an establishment for the manufacture or distribution of a controlled
			 substance, as generally described in
			 section
			 406 of the Controlled Substances
			 Act (21
			 U.S.C. 856);
					(C)the
			 defendant—
						(i)distributed a
			 controlled substance to a person under the age of 18 years, a person over the
			 age of 64 years, or a pregnant individual; or
						(ii)involved a
			 person under the age of 18 years, a person over the age of 64 years, or a
			 pregnant individual in drug trafficking;
						(D)the defendant
			 bribed, or attempted to bribe, a Federal, State, or local law enforcement
			 official in connection with a drug trafficking offense;
					(E)the defendant was
			 involved in the importation into the United States of a controlled substance;
			 or
					(F)the defendant
			 committed the drug trafficking offense as part of a pattern of criminal conduct
			 engaged in as a livelihood.
					202.Limit on
			 sentence when defendant has lesser role in the offensePursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend, as appropriate, the
			 Federal sentencing guidelines and policy statements to ensure that—
				(1)if the defendant
			 is subject to a minimal role adjustment under the guidelines, the base offense
			 level for such a defendant based solely on drug quantity shall not exceed level
			 32; and
				(2)there shall be an
			 additional reduction of 2 offense levels, if the defendant—
					(A)otherwise
			 qualifies for a minimal role adjustment under the guidelines and had a minimum
			 knowledge of the illegal enterprise;
					(B)was to receive
			 little or no compensation from the illegal transaction; and
					(C)acted on impulse,
			 fear, friendship, or affection when the defendant was otherwise unlikely to
			 commit such an offense.
					203.Elderly,
			 nonviolent prisoner pilot program
				(a)DefinitionsIn
			 this section:
					(1)Crime of
			 violenceThe term crime of violence has the meaning
			 given the term in section 16 of title 18, United States Code.
					(2)Designated
			 facilityThe term designated facility means a
			 Federal penitentiary designated by the Attorney General as appropriate for the
			 pilot program.
					(3)DirectorThe
			 term Director means the Director of the Bureau of Prisons.
					(4)Eligible
			 prisonerThe term eligible prisoner means a prisoner
			 in the custody of the Bureau of Prisons who—
						(A)is not less than
			 65 years of age;
						(B)is serving a term
			 of imprisonment after conviction for an offense other than a crime of violence
			 and has served the greater of 10 years or 1/2 of the term
			 of imprisonment;
						(C)has not been
			 convicted in the past of any Federal or State crime of violence;
						(D)has not been
			 determined by the Bureau of Prisons, on the basis of information the Bureau
			 uses to make custody classifications, and in the sole discretion of the Bureau,
			 to have a history of violence;
						(E)has not escaped,
			 or attempted to escape, from a Bureau of Prisons facility; and
						(F)has not been
			 determined by the Director, pursuant to the disciplinary system of the Bureau
			 of Prisons, to have committed an infraction involving an act of
			 violence.
						(5)Home
			 detentionThe term home detention has the same
			 meaning given the term in the Federal Sentencing Guidelines, and includes
			 detention in a nursing home or other residential long-term care
			 facility.
					(6)Pilot
			 programThe term pilot program means the pilot
			 program carried out in accordance with this section.
					(7)Term of
			 imprisonmentThe term term of imprisonment includes
			 multiple terms of imprisonment ordered to run consecutively or concurrently,
			 which shall be treated as a single, aggregate term of imprisonment for purposes
			 of this section.
					(b)Program
			 established
					(1)In
			 generalNotwithstanding section 3624 of title 18, United States
			 Code, or any other provision of law, the Director shall carry out a pilot
			 program at 1 or more designated facilities, under which the Director shall, in
			 accordance with paragraph (2), place each prisoner who is determined to be an
			 eligible prisoner on home detention until the date on which the term of
			 imprisonment to which the eligible prisoner was sentenced expires.
					(2)Timing of
			 releaseIn carrying out the pilot program, the Director shall
			 place an eligible prisoner on home detention under paragraph (1)—
						(A)with respect to a
			 prisoner who is determined to be an eligible prisoner on or before the date
			 that is 90 days after the date of enactment of this Act, not later than 180
			 days after the date of enactment of this Act; and
						(B)with respect to a
			 prisoner who is determined to be an eligible prisoner after the date that is 90
			 days after the date of enactment of this Act and before the date that is 3
			 years and 91 days after such date of enactment, not later than 90 days after
			 the date of such determination.
						(3)Violation of
			 terms of home detentionA violation of the terms of the home
			 detention, including the commission of another Federal, State, or local crime,
			 shall result in the return of an eligible prisoner to the form of custody of
			 that prisoner prior to being placed on home detention.
					(c)Program
			 evaluation
					(1)In
			 generalThe Director shall contract with an independent
			 organization to monitor and evaluate the progress of each prisoner released
			 under the pilot program during the 3-year period beginning on the date of such
			 release.
					(2)Annual
			 reportThe organization described in paragraph (1) shall annually
			 submit to the Director and to Congress a report on the pilot program, which
			 shall include—
						(A)an evaluation of
			 the effectiveness of the pilot program in providing successful transition to
			 eligible prisoners from incarceration to the community, including data relating
			 to the recidivism rates for those prisoners; and
						(B)the cost savings
			 to the Federal Government resulting from the early removal of eligible
			 prisoners from incarceration.
						204.Emergency
			 amendment authority; effective date
				(a)Emergency
			 amendment authority
					(1)In
			 generalThe United States Sentencing Commission, in its
			 discretion, may—
						(A)promulgate
			 amendments pursuant to the directives in this Act in accordance with the
			 procedure set forth in section 21(a) of the Sentencing Act of 1987
			 (28 U.S.C. 994
			 note), as though the authority under that section had not
			 expired; and
						(B)pursuant to the
			 emergency authority provided in paragraph (1), make such conforming amendments
			 to the Sentencing Guidelines as the Commission determines necessary to achieve
			 consistency with other guideline provisions and applicable law.
						(2)PromulgationThe
			 Commission shall promulgate any amendments under paragraph (1) promptly, so
			 that the amendments take effect on the same date as the amendments made by this
			 Act.
					(b)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), this Act and the
			 amendments made by this Act shall apply to any offense committed on or after
			 180 days after the date of enactment of this Act. There shall be no retroactive
			 application of any portion of this Act.
					(2)ApplicabilityThis
			 subsection shall not apply to section 203 of this Act.
					
